Peters, J. (concurring).
While the majority does not squarely address the standard of review which should have been applied by Family Court, I believe it necessary to articulate that Family Court appropriately limited its inquiry to events occurring between the entry of the divorce judgment and the commencement of this proceeding 24 hours later (see, Matter of Risman v Linke, 235 AD2d 861). Finding a failure to present evidence indicating a sufficient change in circumstances to warrant the modification of Supreme Court’s order (see, Matter of Krause v Krause, 233 AD2d 697), I agree that we should decline to disturb the determination rendered. The remaining issues raised by respondent need not be addressed, other than to note that the contention that Family Court erred in its award of counsel fees is meritless.
Ordered that the orders are affirmed, without, costs.